Citation Nr: 0334371	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinea versicolor.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel











INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in Washington, 
D.C. which, in pertinent part, granted service connection for 
tinea versicolor and assigned a noncompensable rating with an 
effective date of February 19, 1997.  In a rating decision 
dated August 2002, the RO increased the disability rating to 
10 percent.  The 10 percent disability rating has remained in 
effect until the instant appeal.  

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to obesity.  In August 1999, the 
veteran was denied service connection for obesity.  The 
veteran filed a timely notice of disagreement in September 
2000 and the RO issued a statement of the case.  A 
substantive appeal was never filed, therefore, this issue is 
not before the Board.    


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA in the August 2002 Statement of the Case.  However, 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the veteran was not properly advised of the evidence needed 
to substantiate his claim; that is, once he had submitted a 
"substantially complete application," the RO was required 
to inform him "which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Quartuccio, he should be given the opportunity to 
respond.

With respect to the veteran's claim for an initial disability 
rating in excess of 10 percent for tinea versicolor, the 
Board notes that the RO has rated this disability under 38 
C.F.R. § 4.118, Diagnostic Code 7813.  Amendments to the 
criteria for rating skin disorders became effective on August 
30, 2002, during the pendency of the veteran's appeal.  See 
62 Fed. Reg. 48784-48787 (2002).  The RO must consider the 
veteran's claim under the new criteria of 38 C.F.R. § 4.118, 
and the RO must be provided an opportunity to notify the 
veteran of the new regulation and consider the claim in light 
of the recent change. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the 
veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revised 
regulation).  Due to the change in the regulation, the 
veteran should be scheduled for a current VA examination in 
order to determine the nature and severity of his service-
connected tinea versicolor.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and  development 
procedures contained in 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002) and in 38 
C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  After the 
veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), he should be 
given the opportunity to respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for tinea versicolor since 
May 1999.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The veteran should be scheduled for 
a VA dermatologic examination to 
ascertain the current severity of his 
service-connected tinea versicolor.  All 
indicated tests and studies are to be 
performed.  The examiner must be 
provided with a copy of all Diagnostic 
Codes under 38 C.F.R. § 4.118, both the 
old code sections and the revised code 
sections that are applicable to this 
claim.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the dermatologist.  The 
dermatologist is to comment regarding 
which of the symptoms described in the 
various code sections most closely 
approximates the veteran's skin 
disorder.  The rationale for all 
opinions expressed should be explained.  
 
4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 






addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




